Citation Nr: 1141797	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the Veteran's VA Form 9 dated in September 2006 and received in October 2006, he limited his appeal to service connection for bilateral pes planus.  Accordingly, the appeal as to all other issues is withdrawn.  See 38 C.F.R. § 20.204(c).  


FINDINGS OF FACT

1.  The examination for service enlistment found that the Veteran had mild but asymptomatic pes planus, rebutting the presumption of soundness at service entrance.  

2.  The Veteran was seen for foot pain during active service and was given arch supports during service, and at service discharge the Veteran complained of foot trouble consisting of pain in his arches.  

3.  The Veteran now has superimposed gout which affects his feet but; nevertheless, his pre-existing bilateral pes planus increased in severity during active service.  


CONCLUSION OF LAW

Bilateral pes planus pre-existed entrance into active service but was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service enlistment examination in August 1989 found that the Veteran had mild asymptomatic pes planus.  In an adjunct medical history questionnaire the Veteran reported having or having had no foot trouble.  In July 1990 he was seen for pain in the arch of his left foot of two days duration.  He was given arch supports.  In September 1991 while running in a physical training test he stepped on rusty metal which went through his shoe into the sole of his right foot.  The laceration was sutured.  

The January 1993 examination for service separation was negative for pes planus but in an adjunct medical history questionnaire the Veteran reported having or having had foot trouble, which was described as a history of arch pain, off and on, in the past.  

Records of the Army reserves show that in May 2003 the Veteran reported having a second degree ankle sprain in February 2003 but now had full range of motion without motor or sensory deficit.   

VA outpatient treatment (VAOPT) records show that in February 2005 the Veteran complained of having had foot pain for years and had used arch supports, which had helped.  He reported that his foot pain was a chronic condition from his military service.  In February 2006 it was noted that he had gout pain in his left foot, although he was currently out of his gout medication.  

In the Veteran's VA Form 9, dated in September 2006 and received in October 2006, he conceded that "I had a mild case of fall arches when I entered service" but stated that he had had pain throughout his military service, for which he had gone on sick call.  

On VA examination in October 2010, pursuant to the September 2010 Board remand, the examiner reviewed the Veteran's claim file.  It was reported that the claim file did not show any "remarks of any issues of visits to physicians for foot pain while [he was] in the military service. 

At the time of the examination the Veteran complained of having had bilateral flat feet since entering military service but since 2007 having had increasing episodes of foot pain which had caused him to decrease his driving when he had foot pain.  Also, in 2007, when he started having foot pain he also started having gout.  He now had attacks of gout in his feet.  He was a truck driver and his problems with his feet caused problems for him with respect to his driving.  He had had the onset of foot pain during service but did not have any injuries.  He had not had problems prior to military service.  He now had daily pain which ranged from 4 to 8 on a scale of 10.  Obviously, his gout increased his pain.  He was unaware of what actually triggered the increase in his pain.  He used corrective inserts that he obtained over-the-counter.  He had not had surgery and had not had other treatment for his feet except for medications he took for gout and over-the-counter medications.  

On examination the Veteran had mild to moderate bilateral pes planus but his feet were still flexible.  He had tenderness to palpation over his posterior tibial tendons and his Achilles tendons.  There was tenderness to palpation of his plantar fascia.  Alignment of his Achilles tendons was good.  There was no instability.  He was able to do a single-leg heel rise but his arch did not correct when he did this.  There was no abnormal weight-bearing noted.  X-rays of the feet revealed degenerative joint disease (DJD) at the inter-tarsal joins of the feet and the metatarsophalangeal (MTP) joints of the great toe.  There were also small enthesophytes of the posterior aspects of the calcaneus.

The diagnoses were (1) gout of both feet, (2) mild to moderate bilateral pes planus, (3) tarsal arthritis and mid-foot arthritis, and (4) bilateral MTP arthritis.  

The examiner commented that the Veteran had mild to moderate pes planus.  The issues that he had were not necessarily consistent with pes planus, even if symptoms were consistent with pes planus, his pre-existing pes planus "may have been slightly aggravated in military, however, the C-file does not show any reports of this.  It would not have maintained aggravation at this point in time."  Specifically, he had MTP arthritis likely due to his gout.  This was possible for tarsal arthritis as well, therefore, the examiner's opinion was that the problems that the Veteran was now having were "less likely than not related to the pes planus that he has congenitally."  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In other words, 38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity or (2) continuity of symptomatology.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a veteran is presumed to be in sound condition at service entrance except for defects found on the service entrance examination or where clear and unmistakable evidence demonstrates that disease or injury existed before service entrance and was not aggravated during service.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).  When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner, Id. at 1096.  Under this particular circumstance, the provisions of 38 U.S.C.A. § 1153 are for application, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2011).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  If the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417. 

Here, because pes planus was noted on the service entrance examination, and as the Veteran concedes that he had pre-existing bilateral pes planus at service entrance, the question is whether the pre-existing bilateral pes planus underwent an increase in severity during the Veteran's military service; and, if so, whether any such aggravation was beyond any expected natural progress of that condition.  It was for this reason that the case was remanded by the Board in September 2010.  The Veteran has not alleged having had any postservice treatment for his feet specifically for pes planus, as opposed to his gout which is not service-connected and shown to the of postservice onset.  

The opinion of the recent VA examiner is somewhat confusing.  That is, it was stated that the Veteran's symptoms were not "necessarily consistent" with bilateral pes planus.  On the other hand, the evidence is clear that the Veteran does, in fact, have bilateral pes planus and has had bilateral pes planus for many years, even pre-existing entrance into his active service in 1990.  Moreover, the VA examiner rendered a diagnosis of bilateral pes planus and indicated that it was either of mild or perhaps even of moderate severity.  Turning to 38 C.F.R. § 4.71a, Diagnostic Code 5276 which sets forth the criteria for evaluating service-connected bilateral pes planus, mild bilateral pes planus encompasses symptoms relieved by built-up shoe or arch support.  Here, the Veteran's credible statements are that he has to use arch supports.  Moderate pes planus encompasses weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  The recent examination found neither alteration of the Veteran's weight-bearing line nor inward bowing of the Achilles tendon.  However, the Veteran does have tenderness of the feet which equates to the criteria of pain on manipulation or use of the feet.  

In any event, the recent VA examiner further stated that even if the Veteran's current symptoms were consistent with pes planus, his pre-existing pes planus "may have been slightly aggravated in military" but then further stated that the claim file did not show any "report" of this.  While the examiner did stated that he had reviewed the claim file, the service treatment records show that the Veteran did, in fact, complained of pain in at least one foot during service and was even given arch supports.  This clearly is in contradiction to the statement of the VA examiner that the Veteran was not seen for foot pain during active service.  Moreover, the examiner also did not comment upon the significance of the Veteran's having complained of a history of pain in the arches of his feet at the time of the examination for service separation.  

The examiner did indicate that the Veteran's current arthritis of the MTP joints and his tarsal arthritis were most likely due to the nonservice-connected gout,which as already noted is of postservice origin.  It was apparently based upon this that the examiner concluded that the Veteran's current problems were less likely related to pes planus.  

However, the Board must note that regardless of any intercurrent and co-existing gouty manifestations affecting the Veteran's feet, the primary question is whether the Veteran's pre-existing bilateral pes planus was aggravated during service.  As to this, the recent VA examiner indicated that the response to this query would be in the positive if the Veteran actually had had symptoms or treatment for pes planus during service.  While the VA examiner concluded that the Veteran had not had such symptoms or treatment during service, the STRs are clear that the Veteran did, in fact, have both disabling symptoms of pes planus and was treated for it, i.e., he was given arch supports.  

Given the ambiguous phraseology of the recent VA examiner's opinion, when interpreted most favorably, the opinion lends support for the conclusion that the Veteran's bilateral pes planus underwent an increase in severity during active service.  Because the evidence is at least in equipoise, reasonable doubt must be resolved in favor of the Veteran and, accordingly, the Veteran has met his burden of establishing in-service aggravation of his preexisting bilateral pes planus; thus, the presumption of aggravation arises in this case.  38 U.S.C.A. §§ 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.306; Jensen v. Brown, supra; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  As the record contains no specific finding that the increase is due to the natural progress of the bilateral pes planus, or evidence that rises to the level of "clear and unmistakable evidence" needed to establish a lack of aggravation, the Board is unable to rebut the presumption.  Hence, service connection for bilateral pes planus based on aggravation is warranted.

Lastly, the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002), and implementing regulations being codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), set forth the criteria for notifying a VA claimant of what is needed to substantiate a claim and imposes on VA a duty to assist a claimant in obtaining information and evidence needed to substantiate a claim.  Here, the Veteran's representative has asked that the case be remanded because of a failure to comply with the instructions in the September 2010 Board remand.  However, in light of the favorable outcome, even if there is a failure to ensure VCAA compliance as to the duty to assist there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral pes planus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


